DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1-20 of the instant application is provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1-20 of copending Application No. 17/280743. 
Although the claims at issue are not identical, the scope and novel features of the claims are the
same and directed to the same invention and they are not patentably distinct from each other, because; for example, claim 1 of the instant application is directed to, a device for detecting a vehicle’s environment, including ; a lower surface configured to face a road surface, an upper surface configured to face away from the road surface, a mount, a boom, a boom connected to the mount, wherein the boom is movable relative to the mount, and wherein the boom comprises at least one camera for a lane keeping function and wherein the boom comprises an antenna.
	similarly claim 1 of the above copending application; are also directed to the same device for detecting a vehicle’s environment, and the differences are obvious variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tong Wei et al. (DE 10-2018-119663) in view of Petrossian et al. (WO 9001853) further in view of Simula et al. (US
2019/0049574).
Regarding claim 1, Tong discloses a device for detecting a vehicle’s environment, the device
comprising; a lower surface configured to face a road surface (e.g., device/camera 24 in fig. 1), an upper surface configured to face away from the road surface (e.g., fig. 1, device/camera 24 on the side mirror), a mount (e.g., fig. 1, summary of the disclosure, section starting with, A vehicle is also provided, the vehicle includes a body, At least one camera is mounted to the body …), wherein the mount has an attachment point for attaching the device to a part of a body of the vehicle (e.g., attachment point for attaching the device is implicit in fig. 1, for attaching the device/camera to the body of the vehicle).
	Tong is silent in regards to, a boom connected to the mount, wherein the boom is movable relative to the mount, and wherein the boom comprises at least one camera for a lane keeping function and wherein the boom comprises an antenna.
	Tong teaches a vehicle includes a body, At least one camera is mounted to the body (as discussed in the above action), and Petrossian in the same field of endeavor teaches, a camera mount for supporting a camera at the outside of a vehicle, including two vertical guides along which two slides are movable upwardly and downwardly to differently adjusted levels and which carry a platform, e.g., 
	In view of the above; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Petrossian, into the vehicle control system of Tong, in order for accurate evaluation of the surrounding, as suggested by the reference. Furthermore;
 	The combination of Tong and Petrossian, is silent in regards to boom comprises an antenna.
	However; having an antenna/incorporate an antenna in a boom and/or platform and/or mounting bracket for the purpose of communication and/or location determination is notoriously well known and used in the conventional prior art of the record (e.g., paragraph 0074 of ‘574).
 	In view of the above; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the camera mount as taught by Petrossian, in accordance with the teaching of Simula, by adding an antenna to the platform for the purpose of communication, as suggested by the reference.
	Note: Vandenbrink (US 2003/0026009, fig. 1, paragraphs 0026,0034) also clearly shows mounting bracket that incorporate a plurality of devices, including antenna.
	Regarding claim 2, the combination of Tong, Petrossian and Simula teach the device according to claim 1, wherein at least one second camera is located in the mount (e.g., cameras 11 and 12 in fig. 2 of ‘574).
	Note: Vandenbrink (US 2003/0026009, fig. 1, cameras 42, paragraph 0026) also clearly shows mounting bracket that incorporate one or more cameras.
	Regarding claim 3, the combination of Tong, Petrossian and Simula teach the device according to claim 1, including boom/platform to mount the camera and antenna to the vehicle, as discussed in 
	Therefore; it would have been obvious before the effective filing date of the claimed invention
to a person having ordinary skill in the art to modify the mount as disclosed by the above references in accordance with the teaching of Birnbaum, for connection purpose.
	Regarding claim 4, the combination of Tong, Petrossian and Simula teach the device according to claim 1, wherein the at least one camera is located adjacent to the lower surface of the device on the boom (e.g., fig. 1 of ‘663).
	Regarding claim 5, the combination of Tong, Petrossian and Simula teach the device according to claim 1, including mount and boom/platform as discussed in the above action. the combination fails to explicitly teach, wherein the mount has a projection, wherein the boom is attached to the projection, and wherein the projection partially covers the boom. However;
Petrossian (e.g., page 5, lines 4-12, page 6, lines 8-18 and last paragraph in page 8) teaches a camera assembly/mount including a platform to support the camera, and protective door 47, and further indicates other equivalent structures may be provided for these purposes. Therefore, the above claimed feature consider as an obvious design choice over the teaching of the above reference, for supporting the camera.

	Regarding claim 7, the combination of Tong, Petrossian and Simula teach the device according to claim 1, but are silent in regards to, wherein the boom is configured such that it can be folded in and out in relation to the mount. However; examiner takes official notice to indicate that, foldable assembly/mount is well known and used in the conventional prior art of the record, such as, vehicle monitoring system, and/or mirror assembly for vehicle, as evidenced by, Foote et al. (US 2017/0166130, paragraph 0171) and/or Vandenbrink (US 2003/0026009, paragraphs 0025,0028).
	In view of the above, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to implement such known teaching, for the desired purpose.
 	Regarding claim 8, the combination of Tong, Petrossian and Simula teach the device according claim 1, including boom/platform, as addressed I the above action. however; as for the, wherein the boom has a horn- shaped extension on a side facing away from the mount, and wherein the antenna is located in the extension. examiner takes official notice to indicate that, the above feature is known and used in the conventional prior art of the record, such as, Vandenbrink (US 2003/0026009, fig. 1, antenna 40, cameras 42) which are located on the extension. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching, for the desired purpose.
	Regarding claim 9, the combination of Tong, Petrossian and Simula teach a vehicle comprising the device of claim 1, wherein the mount for the device is connected to a part of the vehicle’s body at the attachment point (e.g., fig. 1 of ‘663, also fig. 1 of ‘853).

	Regarding claim 11, as for the, device for detecting a vehicle’s environment, the device comprising; a lower surface configured to face a road surface, an upper surface configured to face away from the road surface, a mount, and a boom connected to the mount, wherein the boom is movable relative to the mount, wherein the mount has an attachment point for attaching the device to a part of a body of the vehicle, and wherein the boom comprises a first camera for a lane keeping function (has been addressed in claim 1 above).
	Regarding claim 12, as for the device according to claim 11, wherein a second camera is located in the mount 9please refer to claim 2 above).
	Regarding claim 13-20, the limitations claimed are substantially similar to claims 1-8 above, and has been addressed in the above claims.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at itis.) http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /BEHROOZ M SENFI/ Primary Examiner, Art Unit 2482